Citation Nr: 1429513	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  09-17 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In October 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In February 2013, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The Board notes that it has reviewed both the appellant's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.


FINDINGS OF FACT

1.  Bilateral hearing loss was noted on the August 1967 pre-induction examination report.

2.  The Veteran's preexisting right ear hearing loss did not increase in disability during service.

3.  An objectively measured increase in the Veteran's left ear hearing loss is shown at separation.

4.  The Veteran's preexisting left ear hearing loss clearly and unmistakably did not increase in disability beyond its natural progression as a result of service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.306, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in April 2007, prior to the denial of his claim in September 2007, in which the RO advised the appellant of the evidence needed to substantiate his service connection claim.  This letter advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records and VA medical records, and that the Veteran has submitted private medical evidence and personal statements from himself and his wife.  No additional, outstanding evidence has been identified by the Veteran as relevant to his appeal.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

The RO arranged for the Veteran to undergo VA hearing loss examinations in June 2007 and March 2013.  The Board finds that the March 2013 examination report is adequate for the purpose of determining entitlement to service connection for bilateral hearing loss.  This examination report reflects review of the claims folder.  During the examination, the examiner elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  The examiner also provided a diagnosis and etiology opinion and explained the reasons and bases for this opinion.  For these reasons, the Board concludes that the March 2013 VA examination report in this case provides an adequate basis for a decision.  

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran contends, in essence, that his bilateral hearing loss results from in-service noise exposure associated with his combat service in Vietnam.

Applicable law provides that service connection will be established for a disability resulting from personal injury suffered or disease contracted, or for aggravation of a preexisting injury or disease contracted, in the line of duty in the active military naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may be established for a chronic disease, such as sensorineural hearing loss, if such a disease is shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Audiometric testing measures hearing levels (in decibels) over a range of frequencies (in Hertz); the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schoeder et al. eds., 1988)).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet App.231, 234 (2012); see also 38 U.S.C.A. § 1111 (presumption of sound condition).  "[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  Wagner, 370 F.3d at 1096; see also 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In such claims, the veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the veteran meets his burden of demonstrating an increase in disability during service, the preexisting condition is presumed to have been aggravated in service, and the burden is on the Secretary to rebut the presumption.  Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  To rebut the presumption, the Secretary must show, by clear and unmistakable evidence, that the worsening of the preexisting condition was due to the natural progress of the condition.  Horn, 25 Vet. App. at 235 n.6; 38 U.S.C.A. § 1153.

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C.A. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  See id. at 240 (holding that "asthma" was not noted where, although the veteran checked a box indicting that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  Only those conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Here, the Board finds that the condition of bilateral hearing loss was noted upon entry into service.  Specifically, upon audiometric testing for pre-induction in August 1967, evaluation showed a right ear decibel loss of 35 at 3000 Hertz, 25 at 4000 Hertz, and 25 at 6000 Hertz; and showed a left ear decibel loss of 35 at 3000 Hertz and 25 at 4000 Hertz.  Based upon this report, some degree of bilateral hearing loss was shown on the Veteran's pre-induction examination, and as such the condition was "noted" upon entry.  See Hensley, 5 Vet. App. at 157; 38 C.F.R. § 3.304(b).  Hence, the Veteran's hearing acuity in his right and left ears was not shown to be of sound condition at induction, and thus the presumption of soundness does not attach in this case.  Consequently, to the extent the Veteran seeks compensation for disability resulting from his bilateral hearing loss, the burden is on him to demonstrate that this pre-service condition increased in disability during service, which would serve to establish the presumption of aggravation.  See Wagner, Jenson, and Horn, all supra.

For purposes of demonstrating an increase in disability in service, the question turns on whether there has been any measurable worsening of the pre-service condition during service, and then on whether such worsening constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley, 5 Vet. App. at 163.

The Veteran contends that he was exposed to loud noise while serving as a mortar man in Vietnam.  He has described having served in a mechanized infantry unit and being around armored personnel carriers, heavy weaponry, guns, and vehicles.  During the October 2012 Board hearing, the Veteran endorsed his representative's characterization that "being around heavy weaponry and vehicles and guns being that your job was in the infantry, it came to the point where you were around loud noises and explosions continuously."

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  However, section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.

The Veteran's DD Form 214 reflects that he served as a fire crewman during service.  A DD Form 215 reflects that he received, among other awards, a Purple Heart and a Combat Infantryman Badge, which demonstrate that he served in combat.  The Board finds the Veteran's accounts of in-service noise exposure to be consistent with the places, types, and circumstances of his military service.  Thus, in accordance with 38 U.S.C.A. § 1154(b), the Board determines that the Veteran was exposed to loud noise while engaged in combat.

The Veteran's August 1967 pre-induction examination report includes audiometry findings as follows:




HERTZ




500
1000
2000
3000
  4000
6000
RIGHT
0
0
5
35
   25
25
LEFT
0
5
5
35
  25
15

The Veteran's December 1969 separation examination report includes a finding of a hearing deficit, with audiometry findings as follows: 




HERTZ




500
1000
2000
3000
  4000
6000
RIGHT
0
0
0
X
   25
X
LEFT
0
5
0
X
  30
X

By comparison, the Veteran's audiometric test results at induction and at separation indicate no worsening in hearing acuity in the right ear during service.  In light of no objectively measured increase in the Veteran's preexisting right ear hearing loss at separation, taken together with his military noise exposure and the finding of a hearing deficit, this evidence shows the Veteran's right ear hearing loss did not increase in disability during service.

As for the left ear, however, the Veteran's audiometric test results at induction and at separation indicate a 5-decibel decrease in hearing acuity at 4000 Hertz.  In light of an objectively measured worsening in the Veteran's preexisting left ear hearing loss at separation, taken together with his military noise exposure and the finding of a hearing deficit, the question now becomes whether such a worsening constitutes an increase in disability during service.

The report of a June 2007 VA examination conducted by QTC Group notes audiogram results reflecting that the Veteran's auditory thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
60
75
80
LEFT
15
25
75
90
95

The four-frequency average for the right ear was 57.5 decibels, while the four-frequency average for the left ear was 71.5 decibels.  The Veteran's speech recognition scores were 94 percent for the right ear and 96 percent for the left ear.  The examiner diagnosed bilateral sensorineural hearing loss. 

The nexus question is addressed by the addendum to the June 2007 QTC examination report, a May 2009 VA medical record, and the March 2013 VA examination report.  

The June 2007 QTC examination report addendum opines that the Veteran's "[h]earing loss is more likely due to noise exposure post military discharge."  This opinion was based on review of the claims file and interview and examination of the Veteran.  The examination describes the Veteran's in-service and post-service noise exposure in great detail.  In addition to the above military-related noise exposure, it was noted that, after service, the Veteran worked as a shoe factory stocker for one year; as a machine tool operator for one year; in a stock room for one year; and as a construction laborer for four months all without hearing protection.   It was also noted that he worked as a telephone service technician for 32 years, at which time he wore hearing protection.  He also participated in hunting or recreational shooting and used power tools with hearing protection.  He reported no personal or family history of ear disease and no history of head or ear trauma.  

The May 2009 VA medical record reflects that the Veteran presented with copies of his entrance and separation examination reports and requested an etiology opinion for his hearing loss.  Following physical examination, the VA audiologist noted that review of the Veteran's entrance and separation examinations revealed a slight hearing loss on both examinations and no change from entrance to separation.  Based on the available evidence, the audiologist opined that the Veteran's hearing loss was not caused by or a result of his military noise exposure.

The Veteran also underwent VA examination in March 2013.  The audiometry readings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
30
75
80
80
LEFT
5
35
75
85
90

The four-frequency average for the right ear was 66 decibels, while the four-frequency average for the left ear was 71 decibels.  The Veteran's speech recognition scores were 64 percent for the right ear and 60 percent for the left ear.  The examiner diagnosed bilateral sensorineural hearing loss. 

The March 2013 VA examination report also reflects review of the claims file and interview and examination of the Veteran.  In a "Remarks" section, the examiner noted that the "Veteran has a Purple Heart and was injured in combat.  He was in mortar crew and his left ear faced the barrel of the gun.  Veteran's left ear is slightly poorer than his right ear."  She described the Veteran's post-service occupational history and recreational noise exposure in more detail.  In particular, she noted that the Veteran was primarily in the shipping room, not the factory, when working for the shoe factory.  His experience with machine tool operation was mostly in a classroom environment at a trade school.  He reported that he performed general labor building new houses for a few months.  In his job as a telephone company service technician, during which he wore hearing protection, he did use drills at times.  Recreationally, he hunted with a gun, used lawn equipment, and used muffs whenever he cut firewood with a chainsaw.

Following a description of the findings on examination and the Veteran's pertinent medical history and history of noise exposure, the examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner's rationale was that pre-induction audiometry readings indicated slight hearing loss for both ears, while separation audiometry readings did not show any significant change in hearing thresholds from entrance to exit.  The examiner noted, the "exit audio did not test 3000 Hz or 6000 Hz for either ear."  

The March 2013 VA examiner also opined that the Veteran's hearing loss existed prior to service but was not aggravated beyond the normal progression in military service.  As a rationale, she noted the slight hearing loss that was indicated on the August 1967 audiometry report.  She noted that comparison of entrance and separation examinations did not indicate a significant threshold shift for the frequencies that were tested.  She observed "as referenced above that exit audio did not have thresholds recorded for 3000 or 6000 Hz for either ear.  Audiologist examiner can only report on thresholds tested in records in C File."  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds that all three opinions are highly probative to the Veteran's appeal.  The Board notes that all of the examiners in this case are audiologists who are qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  All three opinions reflect review of the Veteran's entrance and separation examination reports.  The June 2007 QTC opinion and the March 2013 VA examination report reflect review of the entire claims file, while the May 2009 audiologist's opinion demonstrates his familiarity with the Veteran's complete history of noise exposure.  The June 2007 QTC examiner's opinion identifies post-service noise exposure as being the more likely cause of the Veteran's hearing loss.  The rationale from the May 2009 opinion contains specific citation to the audiometry findings on entrance into and separation from service, while the March 2013 VA examination report presents an etiology opinion that is explained through citation to the facts of the Veteran's case, including his service treatment records.  The March 2013 opinion discusses the Veteran's in-service audiometry examination findings and a detailed description of his in-service and post-service noise exposure.  

With respect to the right ear hearing loss, the Veteran has not met his burden of demonstrating an increase in the disability during service.  Specifically, the service treatment records show no decrease in auditory thresholds for any of the frequencies that were recorded during service, and the three etiology opinions of record find no relationship between the Veteran's current right ear hearing loss and service.  In particular, the March 2013 opinion expressly finds that there was pre-service right ear hearing loss and that it was not aggravated by service.

With respect to the left ear hearing loss, as noted above, the presumption of aggravation has attached based on the Veteran's in-service noise exposure, and the 5-decibel decrease in hearing acuity at the 4000 Hertz auditory threshold and the finding of a hearing deficit at separation.  VA must therefore show, by clear and unmistakable evidence, that the worsening of the preexisting condition was due to the natural progress of the condition.  The Board finds that this burden is met, and the presumption of aggravation has been rebutted, by the three etiology opinions of record.  As noted above, each of these opinions reflects review of the Veteran's entrance and separation examinations, while the June 2007 and March 2013 opinions reflect review of the entire claims file.  All of these opinions demonstrate familiarity with the Veteran's pertinent in-service and post-service history.  The March 2013 opinion specifically finds that the Veteran had left ear hearing loss that existed prior to service but was not aggravated beyond the normal progression in military service.  That is, the March 2013 opinion attributes any in-service decrease in auditory acuity to the natural progression of the Veteran's hearing loss.  Her opinion contains a complete rationale, with discussion of the Veteran's pertinent service treatment records and in-service and post-service acoustic trauma and her observation that comparison of these examinations did not indicate a significant threshold shift for the frequencies that were tested.  

The contrary opinion comes from the Veteran and his spouse, who believe that his hearing loss was aggravated by service.  The Veteran reported on his December 2006 claim form that his hearing loss began in December 1969.  In a June 2009 statement, the Veteran's wife reported that the Veteran has had a hearing problem ever since she and the Veteran met in March 1972.  She also reported that the Veteran "informed me that his hearing was damaged when he was in the service.  He told me that when he underwent a medical examination at separation from the army the audiologist told him he had a hearing deficit and he should have no problem obtaining a hearing aid."  

The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  The Board observes that, although the Veteran is a layperson, he is competent to report having his history of noticed difficulty hearing.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes, however, that the Veteran's subsequent recollections of having first noticed his hearing loss during service are at variance with his own express denial of any past or current hearing loss on his December 1969 separation medical history report.  

In considering the Veteran's subsequent assertion that he had noticed a diminishment of his hearing in service, and his spouse's assertions that the Veteran has had hearing loss ever since they met in March 1972 and had informed her that his hearing was damaged during service and had a hearing deficit at separation, their assertions would tend to be consistent with the Veteran's pre-induction examination showing that he entered service with bilateral hearing loss, and with his separation examination showing that he discharged service with a hearing deficit.  However, as to the specific questions in this case, i.e., in-service aggravation of right ear hearing loss, and aggravation of left ear hearing loss beyond its natural progress, as a result of his military noise exposure, these questions fall outside of the realm of common knowledge of a lay person because these are medical determinations that are too complex to be made on lay observation.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Neither the Veteran nor his spouse has demonstrated any specialized knowledge or expertise to indicate that they are capable of rending a competent medical opinion in either instance.  Regardless, the Veteran and his spouse's opinions are outweighed by pre-induction and separation audiometry findings and by the findings of the VA examiners in 2007, 2009 and 2013 (as they are health care professionals who considered the pertinent evidence of record) who found against the presence of an in-service worsening in the Veteran's preexisting hearing loss.  Even more persuasive is the opinion by the March 2013 VA examiner who further found against the presence of a worsening in the Veteran's preexisting (left ear) hearing loss beyond its natural progression as a result of his military noise exposure.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding medical expert's opinion more probative on the issue of medical causation).

Finally, as the record evidence fails to demonstrate the Veteran had hearing loss to a compensable degree within one year of separation from service, the Veteran's bilateral hearing loss may not be presumed to have been aggravated by his military service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309, 4.85, 4.86.

In short, based on the reasons and bases discussed above, the Board determines that the Veteran's preexisting right ear hearing loss did not increase in disability during service; and that, regarding his left ear hearing loss, the presumption of aggravation is rebutted by, clear and unmistakable evidence, showing a specific finding the Veteran's preexisting left ear hearing loss was not aggravated beyond its natural progression.  Therefore, the Board concludes that the Veteran's bilateral hearing loss was incurred in, or aggravated by service.  The appeal is denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


